Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 of U.S. Patent No. 11405253 in view of Atungsiri et al (US 20100135316)(see IDS). 

Instant application
U.S. Patent No. 11405253
1. A receiving method comprising: receiving a frame from a transmitting apparatus; and 
processing the frame based on positions of tones for a peak to average power ratio (PAPR) reduction, 
wherein the frame comprises a preamble, at least one boundary symbol and data symbols; 
wherein the preamble comprises L1 signaling for the at least one boundary symbol and the data symbols, 
wherein the at least one boundary symbol comprises at least one of a symbol preceding a first data symbol of the data symbols or a symbol following a last data symbol of the data symbols, 
wherein the at least one boundary symbol comprises pilots inserted based on a first pattern and the data symbols comprise pilots inserted based on a second pattern, wherein the first pattern and the second pattern are different from each other, and wherein the pilots are not inserted at the positions of the tones in the at least one boundary symbol and the data symbols.
4. A receiving apparatus comprising: a receiver configured to receive a frame from a transmitting apparatus; and 
a processor configured to process the frame based on positions of tones for a peak to average power ratio (PAPR) reduction, wherein the frame comprises a preamble, at least one boundary symbol and data symbols; wherein the preamble comprises L1 signaling for the at least one boundary symbol and the data symbols, wherein the at least one boundary symbol comprises at least one of a symbol preceding a first data symbol of the data symbols or a symbol following a last data symbol of the data symbols, wherein the at least one boundary symbol comprises pilots inserted based on a first pattern and the data symbols comprise pilots inserted based on a second pattern, wherein the first pattern and the second pattern are different from each other, and wherein the pilots are not inserted at the positions of the tones in the at least one boundary symbol and the data symbols.
2. The receiving method of claim 1, wherein the transmitting apparatus is configured to insert the pilots in the data symbols based on the second pattern, insert the tones in the data symbols such that the positions of the tones do not overlap positions of the pilots in the data symbols, insert the pilots in the at least one boundary symbol based on the first pattern, and insert the tones in the at least one boundary symbol such that the positions of the tones do not overlap the positions of the pilots in the at least one boundary symbol.
5. The receiving apparatus of claim 4, wherein the transmitting apparatus is configured to insert the pilots in the data symbols based on the second pattern, insert the tones in the data symbols such that the positions of the tones do not overlap positions of the pilots in the data symbols, insert the pilots in the at least one boundary symbol based on the first pattern, and insert the tones in the at least one boundary symbol such that the positions of the tones do not overlap the positions of the pilots in the at least one boundary symbol.
3. The receiving method of claim 1, wherein the first pattern is determined based on the second pattern.
6. The receiving apparatus of claim 4, wherein the first pattern is determined based on the second pattern.


With regards to instant applications claim 1, U.S. Patent No. 11405253 discloses all of the subject matter of thee instant application except for a receiving method comprising: 
However, Atungsiri et al discloses a corresponding transmitting method and frame structure, as well as a receiving apparatus and method and a system and a method for transmitting and receiving signals. In [0007] , a receiving apparatus and method, as well as a transmitting and receiving system and method, which allow a flexible tuning to any required part of the transmission bandwidth and which has a low overhead.  In [009], a receiving method for receiving signals in a multi carrier system on the basis of a frame structure in a transmission bandwidth.  In [0054], processing means 5 which perform the further necessary processing of the received signals in line with the respective communication system. In [0121], the elements and functionalities of the transmitting apparatus 82 as well as the receiving apparatus 83 can be implemented in any kind of device, apparatus, system and so forth adapted to perform the functionalities. In claim 15, discloses a System for transmitting and receiving signals.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Atungsiri et al, such as the receiving method and processing signals functionality, within the system of U.S. Patent No. 11405253, in order to improve transmitting and receiving systems.
With regards to claim 2, The receiving method of claim 1, wherein the transmitting apparatus is configured to insert the pilots in the data symbols based on the second pattern, insert the tones in the data symbols such that the positions of the tones do not overlap positions of the pilots in the data symbols, insert the pilots in the at least one boundary symbol based on the first pattern, and insert the tones in the at least one boundary symbol such that the positions of the tones do not overlap the positions of the pilots in the at least one boundary symbol. (see U.S. Patent No. 11405253 claim 5)

With regards to claim 3, The receiving method of claim 1, wherein the first pattern is determined based on the second pattern (see U.S. Patent No. 11405253, claim 6).

4.	Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-9 of U.S. Patent No. 10938612 in view of Ko et al.
(US 20150207591) (see IDS). 
With regards to claim 1, U.S. Patent No. 10,938,612, discloses all of the limitations discussed above except for a preamble symbol, wherein the preamble symbol comprises L1 signaling for the at least one boundary symbol and the data symbols
However, Ko et al discloses in [0080], in FIG. 3, a frame may include a
preamble area and a data area. The preamble area may include a P1 symbol and a
P2 symbol and the data area may include a plurality of data symbols. The P1 symbol
may transmit P1 signaling information and P2 symbol may transmit L1-signaling
information. In claim 35, the method of claim 34, wherein the frame further includes
preamble data and wherein at least the preamble data or the L1 signaling data include
information related to the pilot data. In claim 38, a pilot inserter to insert pilot data into
the built frame and to output the frame into which the pilot data are inserted.
In [0424], Ko et al discloses a current NGH frame and a next NGH frame include
one superframe boundary there between, and thus, the NEXT_NGH_SUPERFRAME
field may have a value 1. In addition, one FEF is present between a start part of the
superframe 2 including the next NGH frame and the next NGH frame, and thus, the
NEXT_NGH_FRAME may also have a value of 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the invention of U.S. Patent No.
10,938,612 as taught by Ko et al and include a preamble symbol, wherein the preamble
symbol comprises L1 signaling for the at least one boundary symbol and the data
symbols

Rationale: Some teaching, suggestion, or motivation in the prior art that
would have led one of ordinary skill to modify the prior art reference or to
combine prior art reference teachings to arrive at the claimed invention

To reject a claim based on this rationale, Office personnel must resolve the
Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that there was some teaching, suggestion, or motivation, either in
the references themselves or in the knowledge generally available to one of ordinary
skill in the art, to modify the reference or to combine reference teachings;
(2) a finding that there was reasonable expectation of success; and
(3) whatever additional findings based on the Graham factual inquiries may be
necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of U.S. Patent No.10,938,612 as taught by Ko et al and include a preamble symbol, wherein the preamble symbol comprises L1 signaling for the at least one boundary symbol and the data symbols with a reasonable expectation of success, thus increasing data transmission efficiency (see Ko et al,[ 0002]).

Therefore, the claimed subject matter would have been obvious to a person
having ordinary skill in the art before the effective filing date of the claimed invention

With regards to claim 2, The receiving method of claim 1, wherein the transmitting apparatus is configured to insert the pilots in the data symbols based on the second pattern, insert the tones in the data symbols such that the positions of the tones do not overlap positions of the pilots in the data symbols, insert the pilots in the at least one boundary symbol based on the first pattern, and insert the tones in the at least one boundary symbol such that the positions of the tones do not overlap the positions of the pilots in the at least one boundary symbol. (see U.S. Patent No.10,938,612 claim 8)

With regards to claim 3, The receiving method of claim 1, wherein the first pattern is determined based on the second pattern (see U.S. Patent No.10,938,612 claim 9)

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stadelmeier et al (US 8121017)(see IDS) discloses Frame and signaling pattern structure for multi-carrier systems.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        October 20, 2022